JOURNAL ENTRY and OPINION
{¶ 1} The decision of the trial court is affirmed in the interest of justice.
 {¶ 2} It is, therefore, ordered that said appellee recover of said appellant costs herein taxed.
 {¶ 3} It is ordered that a special mandate issue out of this court directing the Cuyahoga County Court of Common Pleas to carry this judgment into execution.
PATRICIA ANN BLACKMON, PRESIDING JUDGE.
SEAN C. GALLAGHER, JUDGE.
ANTHONY O. CALABRESE, JR., JUDGE.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.